DETAILED ACTION
Response to Amendment
The amendment filed on 02/15/2022 has been entered.  New claims 21-24 are added.  Claims 8-15 were previously canceled in view of the election made in response to the restriction requirement.  Claims 1-2, 4-7 and 16-24 remain pending in the application.  Applicant's amendment has overcome 35 U.S.C. 102 and 103 rejections previously set forth in the Final Office Action mailed on 11/15/2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Jeffry H. Nelson on May 06, 2022.    
 
The claims have been amended as follow:
The respective independent claims 1, 16, and 21 are amended as underlined hereinafter.  Claim 3 is now canceled.  Claim 5 is now directly depends from base claim 1.   
  
Claim 1. 	A method of adding at least one additional stock component to a stock flow in an approach flow system of a fiber web machine headbox, wherein a fibrous stock is introduced by a headbox feed pump via a headbox screen, a headbox feed pipe and a chemical mixer to the headbox of a fiber web machine, the method comprises: 
treating the stock flow by equalizing consistency differences prevailing in the stock flow downstream of the headbox screen to form an equalized but not dampened stock flow, and 
after treating the stock flow to form the equalized but not dampened stock flow, mixing the at least one additional stock component with the already equalized but not dampened stock flow.

Claim 3. (Canceled)
Claim 5.  The method as recited in claim [3] 1, further comprising using an injection liquid to carry the at least one additional stock component into the equalized stock flow.

Claim 16.  	A method comprising:
pumping a flow of stock of a suspension of fibers through a headbox pipe;
screening the flow of stock in a headbox screen connected to the headbox pipe;
equalizing consistency differences in the flow of stock downstream of the headbox screen and upstream of a headbox to form an equalized and turbulent flow of stock, wherein the equalizing consistency differences is performed without dampening the flow of stock; 
after the step of equalizing consistency differences, mixing an additional stock component into the equalized and turbulent flow of stock upstream of the headbox and downstream in the flow of stock from the equalizing consistency differences, and 
directing the equalized and turbulent flow of stock with the additional stock component through the headbox pipe and into the headbox.

Claim 21.          A method comprising:
	screening the flow of stock in a headbox screen;
	equalizing consistency differences in the flow of stock by creating turbulence in the flow of stock downstream of the headbox screen and upstream of a headbox, wherein the turbulence forms an equalized flow of stock, wherein the equalizing consistency differences is performed without dampening the flow of stock; 
	mixing an additional stock component into the equalized flow of stock upstream of the headbox and after the step of equalizing consistency differences, and 
	after the step of mixing the additional stock component, directing the equalized flow of stock with the additional stock component into the headbox.

Allowable Subject Matter
Claims 1-2, 4-7 and 16-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:  A method of adding at least one additional stock component to a stock flow wherein a fibrous stock is introduced by a headbox feed pump, the method comprises treating the stock flow by equalizing consistency differences prevailing in the stock flow downstream of the headbox screen to form an equalized but not dampened stock flow, and after treating the stock flow to form the equalized but not dampened stock flow, mixing the at least one additional stock component with the already equalized but not dampened stock flow.   

Claims 2 and 4-7 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well.

Claim 16 is allowed, because the prior art does not disclose or suggest:  A method comprising:
pumping a flow of stock of a suspension of fibers through a headbox pipe and equalizing consistency differences in the flow of stock downstream of the headbox screen and upstream of a headbox to form an equalized and turbulent flow of stock, wherein the equalizing consistency differences is performed without dampening the flow of stock; mixing an additional stock component into the equalized and turbulent flow of stock upstream of the headbox, and directing the equalized and turbulent flow of stock with the additional stock component into the headbox.


Claims 17-20 are dependent directly/indirectly on claim 16 and therefore, they are allowed as well.
 
	Claim 21 is allowed, because the prior art does not disclose or suggest: A method comprising:  equalizing consistency differences in the flow of stock by creating turbulence in the flow of stock downstream of the headbox screen and upstream of a headbox, wherein the turbulence forms an equalized flow of stock, wherein the equalizing consistency differences is performed without dampening the flow of stock; mixing an additional stock component into the equalized flow of stock upstream of the headbox, and directing the equalized flow of stock with the additional stock component into the headbox.

Claims 22-24 are dependent directly on claim 21 and therefore, they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments in the Amendment filed on February 15, 2022 have been considered.
In view of the arguments and amendment to the claims, the rejection set forth previously have been withdrawn.  All remaining claimed features have been clearly defined and have support in the specification.  Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 102 and 103 as being unpatentable over Lamminen (US 2002/0121350).      


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748